Allen, J.
1. The defendant company cannot resist payment on the ground that the designation of the beneficiary is invalid. Sargent, the holder of the certificate, had no design of defrauding the company. The designation was certainly valid when originally made, whether Miss Blaisdell was a dependent or not. It must be assumed that the company intended in any event to pay the stipulated amount to somebody. By a just and liberal construction of Law XXII. § 7, of the order, (Laws of 1882,) when the designated beneficiaries fail, the benefit is to be paid to the heirs of the deceased. And in the same contingency, the heirs are also entitled under the constitution of 1889, Article IX. § 6 ; the deceased leaving no widow nor child.
2. The only other question is whether the payment should be made to the claimant Blaisdell, or to the heirs. The original application directed that the certificate be made payable “ to Millie J. Blaisdell, Boston, Mass.” The certificate was made payable “to Millie J. Blaisdell (dependent).” Both application and certificate recognized that changes might be made in the laws and regulations by which the holder of the certificate would be bound. The original charter of the company provided that the benefit money “ shall be paid to his family, or as he may direct.” The constitution of 1882 contains a similar provision. Under those provisions, Millie J. Blaisdell, or any other person, might be designated as a beneficiary. But that constitution contained a provision to the effect that it might be amended; and in 1884 it was in fact amended, to conform to a new charter obtained in Missouri, and the payment of the benefit fund was limited to members of the holder’s family, and persons de*564pendent on him. A resolution was adopted in 1887 to require conformity to the new provision. Notice was sent to Sargent, and he made an affidavit that Miss Blaisdell was a dependent, and retained his certificate unaltered. The certificate, as already stated, described her as dependent. Henceforth, if not before, the designation of Miss Blaisdell as beneficiary stood only upon the footing that she was a dependent. The company not only passed a resolution, but took active measures to require and secure conformity to its new rule. Sargent did not resist this, but ostensibly brought himself within it, by swearing that she was a dependent. In point of fact she was not a dependent, and therefore is not entitled as such. McCarthy v. New England Order of Protection, 153 Mass. 314. She had no vested right under the original designation. It was open to Sargent to change it at any time, with the consent of the company. Marsh v. American Legion of Honor, 149 Mass. 512. Anthony v. Massachusetts Benefit Association, ante, 322. If originally she might have maintained a claim simply as the person designated, without reference to the question whether she was a dependent, that state of things did not continue after he expressly put her upon the footing of a dependent, under the requirement of conformity to the new rule.
The result, in the opinion of a majority of the court, is, that the plaintiffs as heirs of Sargent are entitled to the money.

jDecree for the plaintiffs.